Judgments reversed and a new trial granted, with costs to abide the event, upon the ground that evidence received without *Page 911 
objection was sufficient to support the verdict upon the theory of the court's charge, to which no exception was taken.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ. FULD, J., dissents in the following memorandum: In order to succeed in this action, plaintiff broker was under the necessity of proving a contract with defendant that the latter would deal only through it and would refuse to purchase the property through any other broker. In my view, plaintiff has failed to establish such a contract. (Foss v. N.Y.C. H.R.R.R. Co., 217 N.Y. 727; Sieven v. Glazer, 267 App. Div. 969, leave to appeal denied, 292 N.Y. 726.)